Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1-2, 5-8, 12, 15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dash (US 2,491,479).

Dash discloses regarding claim 1, a device for welding a welding stud to a substrate, comprising a welding gun (11 ), which comprises a stud holder (column 2, lines 5-7) for the welding stud, comprising a welding unit (figure 1), comprising a gas container (24), comprising a gas line (26) for conducting gas from the gas container to the stud holder, comprising a valve (27) arranged in the gas line, and comprising a control device (28) for controlling the valve, which is provided for opening the valve during a predetermined time period in order to flush the gas line with gas from the gas container (column 3, lines 3-49). The valve is opened when the trigger is pulled, this is considered to meet the limitation of “switching on the device.” The trigger switches on the devices by energizing it when the trigger is pulled and deenergizing it when the trigger is released, also closing the valve. 

Regarding claim 2, as there is a sequence of steps the welding operation would commence after a predetermined amount of time. (See Column 3, lines 20-35) Regarding claim 5, the gas valve comprises the device for controlling a gas flow. Regarding claim 6, Fig 1 shows electrical cables for providing welding current from the welding unit to the welding gun. 

Regarding claim 7, a device for welding a welding stud to a substrate, comprising a welding gun (11 ), which comprises a stud holder (column 2, lines 5-7) for the welding stud, comprising a welding unit (figure 1), comprising a gas container (24), comprising a gas line (26) for conducting gas from the gas container to the stud holder, comprising a valve (27) arranged in the gas line, and comprising a control device (28) for controlling the valve, which is provided for opening the valve during a predetermined time period in order to flush the gas line with gas from the gas container (column 3, lines 3-49). Regarding claim 8, as there is a sequence of steps the welding operation would commence after a predetermined amount of time. (See Column 3, lines 20-35) The valve is opened when the trigger is pulled, this is considered to meet the limitation of “switching on the device.” The trigger switches on the devices by energizing it when the trigger is pulled and deenergizing it when the trigger is released, also closing the valve. 

 Regarding claims 15 and 18, Fig 1 shows electrical cables for providing welding current from the welding unit to the welding gun.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, 13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dash (US 2,491,479) in view of Enyedy et al (US 2017/0036290) and Knoener (US 2017/0165775).

The teachings of Dash have been discussed above. Dash fails to disclose signaling the user of the device that the device is ready for a welding operation when the predetermined period of time has elapsed.
Knoener discloses indicating to the user that the device is ready for welding. (See Paragraph [0048]). Enyedy discloses indicating to the user that the welding device is in the appropriate setting for the welding operation, such as a time elapsed while the engine is ramping up to the appropriate RPMs. This would be considered after a time period. (See Paragraph [0051]) It would have been obvious to adapt Dash in view of Enyedy and/or Knoener to provide signaling the user of the device that the device is ready for a welding operation when the predetermined period of time has elapsed for allowing the welding device to reach the appropriate conditions for performing the desired welding operation. Dash discloses, Regarding claim 13, the gas valve comprises the device for controlling a gas flow. Regarding claim 16, Fig 1 shows electrical cables for providing welding current from the welding unit to the welding gun.

Claims 4, 10-11, 14, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dash (US 2,491,479) in view of Gibbons et al (US 2008/0223830).

The teachings of Dash have been discussed above. Dash fails to disclose the gas container is carried by the welding unit. Gibbons discloses, a gas container 48 carried by the welding unit 10. (See Paragraphs [0048], [0049] It would have been obvious to adapt Dash in view of Gibbons to provide the gas container being carried by the welding unit for easily transporting the welding gas around with the welding unit, making the welding unit and the gas container both portable. 

Dash discloses Regarding claim 14, the gas valve comprises the device for controlling a gas flow. Regarding claim 17, Fig 1 shows electrical cables for providing welding current from the welding unit to the welding gun.

Dash discloses regarding claims 19-20, the gas valve comprises the device for controlling a gas flow.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the gas line is
flushed only if needed, but not during regular operation of the device, which reduces waiting
times and gas consumption; gas consumption or it’s reduction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues the gas line in Dash is flushed before every welding cycle. However, the valve supplying gas is opened when the trigger is pulled. The trigger being pulled is considered to be “switching the device on.” The claim does not distinguish between an on/off switch to turn the device on or a trigger for switching the device on. The specification does not describe the limitations of “switching on the device.” The only device described for providing power to the welding device, or switching it on, seems to be the trigger 41. 

It should also be noted that flushing a gas line due to long standby lines or the exchange of tanks is common so pressure in the line maintained. Basic air compressors perform this process so the compressed air is ready to use when a tool is connected/disconnected or the line loses pressure from idling too long. The motor shuts off when after a period of time after the desired pressure is reached. 

It is not clear if “flushing” is the correct term to be used. In some instances, this would imply clearing the line of all gas. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/21/2022